Citation Nr: 1507008	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for whiplash of the neck and shoulders.

3.  Evaluation of degenerative arthritis of the lumbar spine, rated as 10 percent disabling prior to August 28, 2009.

4.  Evaluation of degenerative arthritis of the lumbar spine, rated as 20 percent disabling from August 28, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, October 2001 to September 2002, February 2003 to February 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

During the course of the Veteran's appeal, the RO assigned an increased 20 percent rating for the Veteran's service-connected degenerative arthritis of the lumbar spine from August 28, 2009. As higher rating for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

On her VA Form 9, Substantive Appeal, dated in May 2009, the Veteran requested a hearing before a member of the Board at the RO. A notation next to this request reflects that she desired a videoconference hearing.   

The Veteran was scheduled for a Travel Board hearing in March 2014; however, she submitted a statement in February 2014 indicating that she would be out of state at the time of the hearing.  She requested that the hearing be rescheduled for a date after June 2014.

As the Veteran has the right to a videoconference hearing, and such hearing must be scheduled by the RO, the claims must be remanded. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a),(e), 20.703 (2014).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




